Case 4:19-cv-00640-CVE-JFJ Document 8 Filed in USDC ND/OK on 12/11/19 Page 1 of 7
Case 4:19-cv-00640-CVE-JFJ Document 8 Filed in USDC ND/OK on 12/11/19 Page 2 of 7
Case 4:19-cv-00640-CVE-JFJ Document 8 Filed in USDC ND/OK on 12/11/19 Page 3 of 7
Case 4:19-cv-00640-CVE-JFJ Document 8 Filed in USDC ND/OK on 12/11/19 Page 4 of 7
Case 4:19-cv-00640-CVE-JFJ Document 8 Filed in USDC ND/OK on 12/11/19 Page 5 of 7
Case 4:19-cv-00640-CVE-JFJ Document 8 Filed in USDC ND/OK on 12/11/19 Page 6 of 7
Case 4:19-cv-00640-CVE-JFJ Document 8 Filed in USDC ND/OK on 12/11/19 Page 7 of 7




                                 CERTIFICATE OF SERVICE


         I hereby certify that on December 11, 2019, I electronically transmitted the foregoing

 document to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of

 Electronic Filing to the following ECF registrant:

 W Brant Wa.rrick
 4111 S Darlington, Ste 900
 Tulsa OK 74135




Account No.
Parent: 99220-92-20-08865
New: 99220-92-20-09064
